Citation Nr: 1701075	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  13-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral breast nodules.

2. Entitlement to an initial compensable evaluation for left testicular varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from October 1975 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in July 2011, in which the VA examiner opined that the Veteran's current bilateral breast nodules are less likely than not related to his active service, noting that gynecomastia, which was noted during service, does not refer to a discrete and palpable breast mass or nodule.  However, in November 2016, the Veteran's representative submitted medical evidence in the form of an internet article which notes that gynecomastia may be unilateral or bilateral and presents as a palpable mass of tissue.  Given this conflicting medical evidence, an addendum opinion is required. 

In addition, given the length of time since the Veteran was last provided a VA examination to address the severity of his service-connected left testicular varicocele, another VA examination should be provided.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, in March 2014, the Veteran noted continued private medical treatment related to the disabilities on appeal and submitted a VA Form 21-4142a dated February 2014, authorizing the release of records to VA from a private medical facility.  To date, VA has not made an effort to obtain these records.  VA must make reasonable efforts to assist a claimant in obtaining the evidence necessary to substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED for the following action:

1. Utilizing the February 2014 VA Form 21-4142a, contact the private treatment provider identified by the Veteran and request all available records related to treatment for the Veteran's left testicular varicocele and bilateral breast nodules.  Allow a reasonable period of time for response.   If no response is received, at least one follow-up request must be attempted.  All attempts to obtain these records should be documented in the claims folder.

2. Following completion of the above, forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's bilateral breast nodules.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  

Following a review of the claims file, and examination of the Veteran if performed, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current bilateral breast nodules had its onset or is otherwise etiologically related to his period of active service, to include diagnosis of gynecomastia.

In offering this opinion, the examiner must address the medical evidence submitted on the Veteran's behalf in November 2016, and must provide a full rationale for any opinion expressed.

3. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left testicular varicocele.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The examiner should discuss in detail all symptomatology and treatment related to the Veteran's left testicular varicocele, as well as the functional effects of the disability.

4. Review the addendum opinion and VA examination report and ensure compliance with the instructions above.  If the report(s) is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

